NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 18 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DYRETHA HAMBRIGHT,                               No. 10-15694

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00351-SRB

  v.
                                                 MEMORANDUM*
JOHN E. POTTER, Postmaster General,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                       Argued and Submitted May 12, 2011
                            San Francisco, California

Before: B. FLETCHER and THOMAS, Circuit Judges, and ROSENTHAL,
District Judge.**

       Plaintiff Dyretha (Dicy) Hambright (“Hambright”) appeals from the district

court’s entry of summary judgment in favor of her employer, the United States



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Lee H. Rosenthal, District Judge for the U.S. District
Court for Southern Texas, Houston, sitting by designation.
Postal Service (“USPS”). We affirm. Because the parties are familiar with the

factual and procedural history of the case, we need not recount it here.

      The district court properly entered summary judgment in favor of the USPS

on Hambright’s claims of retaliation and race discrimination under Title VII. Even

if we assume, arguendo, that Hambright made a prima facie case of retaliation, she

has not offered “specific” and “substantial” circumstantial evidence raising a

triable issue of fact as to whether the Postal Service’s legitimate reason for its

actions is a pretext for a retaliatory motive. See Nillson v. City of Mesa, 503 F.3d

947, 954-55 (9th Cir. 2007). Hambright failed to make a prima facie case of race

discrimination because her proposed comparators are not “similarly situated”

employees. See Moran v. Selig, 447 F.3d 748, 755 (9th Cir. 2006).

      AFFIRMED.




                                           2